IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,210-01


                     EX PARTE ROLANDO GOMEZ-REYES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2012-DCR-03059-B IN THE 138TH DISTRICT COURT
                            FROM CAMERON COUNTY


      Per curiam. K ELLER, P.J., filed a dissenting opinion in which K EASLER and
H ERVEY, JJ., joined.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated sexual assault of a child and one count of indecency with a child and sentenced to fifteen

years’ imprisonment on each count. He did not appeal his conviction.

        Applicant alleges, among other things, that he is actually innocent of the offenses. Applicant

has attached a twelve page memorandum to his application that is written in Spanish. In order for

this Court to properly address Applicant’s claims, the trial court should have Applicant’s
                                                                                                  2

memorandum translated by a certified translator.

       This application will be held in abeyance until the trial court has obtained a translated and

certified copy of Applicant’s memorandum. The translation shall be resolved within 90 days of this

order. A supplemental transcript containing the original memorandum and the certified, translated

memorandum shall be forwarded to this Court within 120 days of the date of this order. Any

extensions of time shall be obtained from this Court.



Filed: January 27, 2016
Do not publish